Citation Nr: 9904148	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Timeliness of application for Service-Disabled Veterans Life 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991), 
received on June 25, 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service, including 
from October 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On June 10, 1972, the RO granted service connection for 
the residuals of laminectomy at L4-5, high frequency hearing 
loss with tinnitus and the residuals of hemorrhoidectomy.

3.  On August 14, 1972, the RO granted service connection for 
right radio-humeral bursitis.

4.  On June 25, 1996, the ROIC received the veteran's initial 
application for Service-Disabled Veterans Life Insurance 
(RH).


CONCLUSION OF LAW

An application for Service-Disabled Veterans Life Insurance 
(RH) under 38 U.S.C.A. § 1922(a) was not timely filed.  
38 U.S.C.A. § 1922(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that the veteran was separated in 
February 1972 after over 20 years of active service.  On June 
10, 1972, the RO granted service connection for 

the residuals of laminectomy at L4-5, high frequency hearing 
loss with tinnitus and the residuals of hemorrhoidectomy.  
The veteran was notified by correspondence dated June 16, 
1972.  On August 14, 1972, the RO granted service connection 
for right radio-humeral bursitis.  The veteran was notified 
by correspondence dated August 17, 1972.  Subsequent ratings 
action resulted in increased ratings and a separate rating 
for tinnitus, but no additional disorders were found to be 
service connected.

On June 25, 1996, the ROIC received the veteran's application 
for Service-Disabled Veterans Life Insurance (RH).  The 
veteran noted he had not previously applied on the form he 
signed on June 14, 1996.

In his July 1996 notice of disagreement the veteran stated 
that he was never informed that he had only one year to apply 
for insurance.  In his October1996 substantive appeal, the 
veteran stated that denial of entitlement to insurance would 
result in financial hardship for his spouse upon his death.  
He also stated that he mailed correspondence to VA in July 
1972, but that he received no response.  

Analysis

VA statutory law, in pertinent part, effective at the time 
the veteran was awarded service connection in June 1972 and 
August 1992, provided that any person who was released from 
active military, naval, or air service, under other than 
dishonorable conditions on or after April 25, 1951, and found 
by the Administrator to be suffering from a disability or 
disabilities for which compensation would be payable of 10 
per centum or more in degree and except for which such person 
would be insurable according to the standards of good health 
established by the Administrator, shall, upon application in 
writing made within one year from the date service-connection 
of such disability was determined by VA and payment of 
premiums as provided in this subchapter, be granted insurance 
by the United States against the death of such person 
occurring while such insurance is in force.  If such a person 
was shown by evidence satisfactory to the Administrator to 
have been mentally incompetent during any part of the one-
year period, application for 

insurance under this section may be filed within one year 
after a guardian was appointed or within one year after the 
removal of such disability as determined by the 
Administrator, whichever was the earlier date.  38 U.S.C. 
§ 722(a) (1970).

In August 1991 the statute was renumbered and amended, which 
changed the application time limit to within two years from 
the date service-connection is determined by VA and payment 
of premiums, or if such a person is shown by evidence 
satisfactory to the Secretary to have been mentally 
incompetent during any part of the two-year period, 
application for insurance under this section may be filed 
within two years after a guardian is appointed or within two 
years after the removal of such disability as determined by 
the Secretary, whichever is the earlier date.  See 
38 U.S.C.A. § 1922(a) (West 1991).

In this case, the evidence clearly shows that the RO issued 
notification letters as to the determination of service 
connection in June and August 1972.  There is no probative 
evidence demonstrating that the veteran did not in fact 
receive notification and information concerning his right to 
apply for Service-Disabled Veterans Life Insurance (RH).  The 
ROIC received the veteran's application in June 1996, well 
over the one-year time limit in effect at the time of the 
service connection determinations.  Review of the evidence of 
record reveals no document which may be construed as a timely 
application for insurance benefits.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).  Therefore, the Board must conclude the veteran 
received adequate notice, and that a timely application was 
not submitted.



ORDER

As a timely application for Service-Disabled Veterans Life 
Insurance (RH) under 38 U.S.C.A. § 1922(a) was not received, 
the appeal is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


- 3 -


